Title: From Benjamin Franklin to the Abbé du Bois, 12 January 1779
From: Franklin, Benjamin
To: Dubois, abbé ——


Passy ce 12 Janv. 1779
Le grand nombre d’affaires dont je suis chargé, Monsieur, ne ma pas permis de repondre plutost a l’honeur que vous m’avez fait et de vous remercier pour mon pays de la fable ingénieuse que vous m’avez addressée; je n’ai pas assez d’usage de vostre Langue pour sentir tout le mérite de la poësie, mais l’idée m’en paroist excéllente et l’application tres juste, je me felicite de trouver un si grand nombre de partisans chéz la nation réspéctable qui m’accueille aujourdhui et je suis tres parfaitement Monsieur vostre tres humble et tres obeissant Serviteur
M. L’abbé du Bois rue de la Boucherie Nancy
